[Cite as State ex rel. Ahreshien v. Boros, 2022-Ohio-2234.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State ex rel. Hussam A. Ahreshien                             Court of Appeals No. L-22-1140

        Relator

v.

Judge Debra L. Boros, et al.                                  DECISION AND JUDGMENT

        Respondents                                           Decided: June 29, 2022

                                                   *****

        Hussam Ali Ahreshien, Pro se.

                                                   *****

        PIETRYKOWSKI, J.

        {¶ 1} This matter is before the court on the petition of relator, Hussam A.

Ahreshien, a pro se inmate, for a writ of mandamus and/or prohibition ordering

respondents, Hon. Debra L. Boros and the Lucas County Court of Common Pleas, to

vacate all orders entered by Judge Boros in case No. DR2019-0906, on the grounds that
Judge Boros was not properly assigned and lacks jurisdiction to enter any order in the

case. Upon review, we find that relator’s petition must be dismissed as facially defective

because it fails to comply with the requirements of R.C. 2969.25(C).

        {¶ 2} R.C. 2969.25(C) provides,

               If an inmate who files a civil action or appeal against a government

        entity or employee seeks a waiver of the prepayment of the full filing fees

        assessed by the court in which the action or appeal is filed, the inmate shall

        file with the complaint or notice of appeal an affidavit that the inmate is

        seeking a waiver of the prepayment of the court’s full filing fees and an

        affidavit of indigency. The affidavit of waiver and the affidavit of

        indigency shall contain all of the following:

               (1) A statement that sets forth the balance in the inmate account of

        the inmate for each of the preceding six months, as certified by the

        institutional cashier;

               (2) A statement that sets forth all other cash and things of value

        owned by the inmate at that time.

     Relatedly, 6th Dist.Loc.App.R. 7(A) provides,

               No complaint in non-criminal habeas corpus, mandamus,

        prohibition, procedendo, or quo warranto may be accepted for filing in this

        court unless the party bringing the action deposits with the clerk of (sic) the




2.
       sum of $100.00 as security for the payment of the costs that may accrue in

       the action. * * * If the party bringing the action * * * files with the clerk

       his sworn Financial Disclosure/Affidavit of Indigency, the clerk shall file

       the complaint * * * without the deposits. The party must use the Financial

       Disclosure/Affidavit of Indigency approved by the Ohio Public Defender’s

       Office and can be found on the Ohio Public Defender’s website, and must

       be filed with current financial information for each original action. Except

       in a criminal habeas corpus action, if the Financial Disclosure/Affidavit of

       Indigency is filed by an inmate of a state institution it shall be

       accompanied, as an exhibit thereto, by a certificate of the superintendent or

       other appropriate officer of the institution stating the amount of funds, if

       any, which the inmate has on deposit with the institution available to the

       inmate to secure costs.

       {¶ 3} In this case, relator has included the “Financial Disclosure Form” required

by 6th Dist.Loc.App.R. 7(A). However, realtor’s Financial Disclosure Form fails to

include a certified statement from the institutional cashier setting forth the balance of his

inmate account for each of the proceeding six months, as required by R.C. 2969.25(C)(1)

and 6th Dist.Loc.App.R. 7(A).




3.
         {¶ 4} “Noncompliance with [R.C. 2969.25(C)] is fatal and provides a sufficient

basis for dismissing a petition.” Wills v. Turner, 150 Ohio St.3d 379, 2017-Ohio-6874,

81 N.E.3d 1252, ¶ 7. Therefore, relator’s petition is facially defective.

         {¶ 5} Accordingly, upon due consideration, relator’s petition for a writ of

mandamus is not well-taken, and it is hereby dismissed. The costs of this action are

assessed to relator.

         {¶ 6} The clerk is directed to serve upon the parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).

                                                                                 Writ Denied.




Mark L. Pietrykowski, J.                          ____________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                                  ____________________________
Christine E. Mayle, J.                                    JUDGE
CONCUR.
                                                  ____________________________
                                                          JUDGE


          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




4.